DETAILED ACTION
	This office action is in response to the filing of the RCE on 5/3/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
 
Election/Restrictions
Claims 11, 13 - 20 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/21/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim includes “zinc-tin oxide (IZTO)” in the third to last line.  It appears Applicant is intending to claim indium-zinc-tin oxide.  Claims 2 - 9 depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 - 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 2012-0080883) in view of Kimura et al. (US 2010/0224878).
Regarding claim 1, Jeong et al. teaches a display apparatus, comprising (Figures 1 and 9): a base substrate 110; a first thin film transistor 100 disposed on the base substrate 110; a via insulation layer 910 (see Figure 9) disposed on the first thin film transistor; and a light emitting structure 920/931/940 disposed on the via insulation layer 910, wherein the first thin film transistor 100 comprises: a first gate electrode 120; an oxide semiconductor 140 overlapped with the first gate electrode 120, and comprising tin (Sn) (see sixth paragraph of “Description-Of-Embodiments” where oxide semiconductor comprises TiInSnO or ITO); an etch stopper 150 disposed on the oxide semiconductor 140 and comprising an oxide semiconductor material which does not include tin (Sn) (see eighth paragraph of “Description-Of-Embodiments” where etch stopper 150 is titanium oxide); a first source electrode 160 making contact with the oxide semiconductor 140; a first drain electrode 170 in contact with the oxide semiconductor 140, and spaced apart from the first source electrode 160; and the oxide semiconductor 140 comprises at least indium tin oxide (ITO) (see sixth paragraph of “Description-Of-Embodiments” where titanium doped indium tin oxide is taught).
Jeong et al. does not teach that the oxide semiconductor 140 consists of at least one selected from the claimed group.  Kimura et al. teaches that an oxide semiconductor film 101 (Paragraph 0185) can be formed of tin oxide (“Sn--O”), zinc-tin oxide (“Sn--Zn--O”), indium-zinc-tin oxide (“In--Sn--Zn--O”), and tin-aluminum-zinc oxide (“Sn--Al--Zn--O”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the teaching of Jeong et al. by substituting the oxide semiconductor of Jeong et al. with the oxide semiconductor materials as taught by Kimura et al. since the oxide semiconductor materials of Jeong et al. and Kimura et al. were well known alternatives to InGaZnO, thus art recognized equivalents at the time the invention was made.  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
Regarding claim 2, Jeong et al. teaches that the gate electrode 120 is disposed between the base substrate 110 and the oxide semiconductor 140.
Regarding claim 3, Jeong et al. teaches that the etch stopper 150 covers only a portion of an upper surface of the oxide semiconductor 140; and the first source electrode 160 and the first drain electrode 170 contact the upper surface of the oxide semiconductor 140.
Regarding claim 5, Jeong et al. teaches that the etch stopper comprises titanium oxide (TiOx) (see eighth paragraph of “Description-Of-Embodiments”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 2012-0080883) in view of Kimura et al. (US 2010/0224878) and further in view of Kim (US 2016/0204177).
Regarding claim 6, Jeong et al. does not teach an interlayer insulation layer disposed on the first gate electrode and the oxide semiconductor.  Kim teaches that a first thin film transistor T6 is with (Figure 1) an interlayer insulation layer 257 disposed on a first gate electrode g6 and a semiconductor Act6.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeong et al. by including an interlayer insulation layer disposed on the first gate electrode and the oxide semiconductor in the manner taught by Kim since doing so would further protect the first thin film transistor.
Jeong et al. also does not teach a second thin film transistor disposed on the base substrate, wherein the second thin film transistor comprises: an active pattern disposed on the base substrate; a second gate electrode disposed on the active pattern; and a second source electrode and a second drain electrode disposed on the interlayer insulation layer and electrically connected to the active pattern.  Kim teaches (Figure 1) that the first thin film transistor T6 is with a second thin film transistor T1 disposed on a base substrate 110, wherein the second thin film transistor T1 comprises: an active pattern Act1 disposed on the base substrate 110; a second gate electrode g1 disposed on the active pattern Act1; and a second source electrode s1 and a second drain electrode d1 disposed on the interlayer insulation layer 257 and electrically connected to the active pattern Act1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeong et al. by including a second thin film transistor in the manner taught by Kim since doing so would allow one to drive and control the pixel.
Regarding claim 7, Jeong et al. in view of Kim teaches (Figure 9 of Kim) that the light emitting structure comprises: a first electrode 920 electrically connected to the first thin film transistor; a light emitting layer 931 disposed on the first electrode 920; and a second electrode 940 disposed on the light emitting layer 931.  Please note that claim 6 includes the second thin film transistor and because the driving thin film transistor is electrically connected to the controlling thin film transistor, the second thin film transistor is electrically connected to the first electrode via the first thin film transistor.
Regarding claim 8, Jeong et al. teaches that the display apparatus comprises a plurality of pixels to display an image (Figure 8); and each of the pixel comprises the first thin film transistor and the light emitting structure.  Claim 6 includes the second thin film transistor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeong et al. by including the second thin film transistor in each pixel in the manner taught by Kim (see Kim Figure 2) since doing so would allow one to drive the pixel.
Regarding claim 9, Jeong et al. does not teach that the second gate electrode comprises a storage electrode overlapped with the second gate electrode.  Kim teaches that the second gate electrode g1 comprises a storage electrode Cst2 overlapped with the second gate electrode g1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeong et al. by including a storage electrode overlapping with the second gate electrode in the manner taught by Kim since doing so allows one to use active matrix addressing schemes commonly used in current display technologies.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 2012-0080883) in view of Kimura et al. (US 2010/0224878) and further in view of Zhang et al. (CN 103578984).
Regarding claim 4, Jeong et al. does not teach that contact holes are formed through the etch stopper 150 to expose an upper surface of the oxide semiconductor; and the first source electrode and the first drain electrode contact the oxide semiconductor through the contact holes.  Zhang et al. shows (Figure 1J) that contact holes 152/154 are formed through an etch stopper 150 to expose an upper surface of an oxide semiconductor 140; and a first source electrode 162 and a first drain electrode 164 contact the oxide semiconductor 140 through the contact holes 152/154.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeong et al. by including contact holes in the etch stopper for the first source electrode and the first drain electrode to make contact with the oxide semiconductor layer in the manner taught by Zhang et al. since doing so would protect more of the oxide semiconductor layer.

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        


/SHAHED AHMED/Primary Examiner, Art Unit 2813